Citation Nr: 0025824	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1996, for the award of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972 and from August 1984 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to a 
100 percent disability rating for PTSD effective from January 
31, 1996.  

The Board notes that in a document titled Brief and Argument 
of Appellant received in December 1999 the veteran's attorney 
claimed, inter alia, that on October 19, 1995, the veteran 
filed a notice of disagreement from a June 28, 1995, rating 
decision.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the Board finds a notice 
of disagreement has been submitted from a matter which has 
not been addressed in a statement of the case the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In this case, however, the Board finds the document referred 
to as exhibit H in the veteran's brief, but labeled exhibit J 
in the attached exhibits, may not be accepted as a notice of 
disagreement from the June 28, 1995, rating decision.  The 
Board notes that while the signature date is poorly legible 
the document is clearly date stamped as received on April 24, 
1995.  In addition, upon receipt of this correspondence, 
which indicated disagreement with a denial of "Agent 
Orange," the RO notified the veteran that records showed he 
had been service-connected for PTSD but that there were no 
records of any Agent Orange-related disability claim.  The RO 
requested the veteran clarify the matter with which he 
disagreed; however, no subsequent statement of clarification 
was received.



REMAND

Review of the record reveals that in December 1999 the Board 
received correspondence from the veteran's attorney claiming 
clear and unmistakable error (CUE) existed in the April 8, 
1993, rating decision which granted entitlement to service 
connection for PTSD and assigned a 50 percent disability 
rating.  The Board notes that it would be premature and 
prejudicial to consider the earlier effective date claim on 
appeal prior to adjudication of this CUE claim.

The Court has held that all issues "inextricably 
intertwined" with the issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The Court has also 
held that once a CUE decision becomes final, either because a 
Board or RO decision was not timely appealed or because the 
Court rendered a decision on the issue in that case, that 
particular claim of CUE is res judicata and may not be raised 
again.  Russell v. Principi, 3 Vet. App. 310, 315 (1992).  
Therefore, the Board finds the issue of CUE with respect to 
the April 8, 1993, rating decision is inextricably 
intertwined with the issue currently on appeal and the case 
must be remanded to the RO for additional development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should adjudicate the 
veteran's claim of CUE in the April 8, 
1993, rating decision, taking into 
consideration the contentions set forth 
in the December 1999 Brief and Argument 
of Appellant. 

2.  If the CUE claim is denied, the RO 
should provide the veteran with notice of 
his appellate rights.  Upon receipt of a 
timely notice of disagreement, if any, 
the RO should furnish the veteran and his 
attorney a statement of the case with 
citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely Substantive Appeal 
concerning the CUE issue, the RO should 
certify the issue for appellate review.  
If the veteran does not complete a timely 
appeal regarding the CUE issue, the RO 
should return the case to the Board for 
further appellate consideration of his 
earlier effective date claim, if 
otherwise in order. 

3.  If the CUE claim is granted, the RO 
should then readjudicate the earlier 
effective date claim.  If the 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted.  The 
requisite period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


